Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 2019-190864 (Oct 18, 2019)(to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Dagan (USP 10,076,795)
	Regarding claim 1, Dagan discloses a cutting insert comprising: a first end surface; a second end surface; a through hole being formed to penetrate the first end surface and the second end surface; a first peripheral side surface (22) connected to the first end surface and the second end surface (figure 3); a second peripheral side surface which is connected to the first end surface, the second end surface, and the first peripheral side surface, and is formed to be rotationally symmetric to the first peripheral side surface with respect to a central axis of the through hole (figures 3, 4 and 8); a third peripheral side surface which is connected to the first end surface, the second end surface, and the second peripheral side surface, and is formed to be rotationally symmetric to the second peripheral side surface with respect to the central axis of the through hole (figures 3, 4 and 8); a first main cutting edge (56) formed at a connection portion between the first end surface and the first peripheral side surface (figure 4);
a second main cutting edge formed at a connection portion between the first end surface and the second peripheral side surface; and a third main cutting edge formed at a connection portion between the first end surface and the third peripheral side surface (similar to figure 4), wherein the first peripheral side surface includes a first rake surface (70) adjacent to the first main cutting edge (figures 4 and 5), and a first concave surface (42: which lies on an imaginary cylindrical surface with radius R1) (figure 3, 6 & 7 and col 4. Lines 46-55) which is connected to the second end surface and is formed to be recessed from the first rake surface toward the central axis of the through hole (figure 3 and 4), the first concave surface (42) has a first restraint surface (R: see below) provided at a position where a distance (A) between the first restraint surface and the second main cutting edge is smaller than a distance (B) between the central axis of the through hole and the second main cutting edge when viewed from a direction parallel to the central axis of the through hole, the second peripheral side surface (S2) has a second concave surface and a second restraint surface formed to be rotationally symmetric to the first concave surface and the first restraint surface with respect to the central axis of the through hole, respectively, and the third peripheral side surface (S3) has a third concave surface and a third restraint surface formed to be rotationally symmetric to the second concave surface and the second restraint surface with respect to the central axis of the through hole, respectively (see below and figure 3).


[AltContent: textbox (S3)][AltContent: arc][AltContent: connector][AltContent: textbox (C)][AltContent: connector][AltContent: textbox (RS)][AltContent: connector][AltContent: textbox (S1)][AltContent: textbox (S2)][AltContent: connector][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (R)][AltContent: connector][AltContent: connector][AltContent: connector]		
    PNG
    media_image1.png
    833
    596
    media_image1.png
    Greyscale
	

Regarding claim 2, Dagan discloses wherein the second peripheral side surface (S2: see above) is formed to be rotationally symmetric to the first peripheral side surface by 120 degrees, the third peripheral side surface (S3) is formed to be rotationally symmetric to the second peripheral side surface by 120 degrees, the first peripheral side surface (S1) is formed to be rotationally symmetric to the third peripheral side surface by 120 degrees, and the cutting insert further comprises a first sub-cutting edge (58) formed at a connection portion between the first peripheral side surface and the second peripheral side surface (figure 4), a second sub-cutting edge formed at a connection portion between the second peripheral side surface and the third peripheral side surface, and a third sub-cutting edge formed at a connection portion between the third peripheral side surface and the first peripheral side surface (figure 4).
Regarding claim 3, Dagan discloses wherein the first concave surface (42) has a first sub-restraint surface (SR: see above) provided at a position where a distance (C) between the first sub-restraint surface and the second main cutting edge is larger than the distance (B) between the central axis of the through hole and the second main cutting edge when viewed from the direction parallel to the central axis of the through hole, the second concave surface (at side S2) has a second sub-restraint surface formed to be rotationally symmetric to the first sub-restraint surface with respect to the central axis of the through hole, and the third concave surface has a third sub-restraint surface (at side S3) formed to be rotationally symmetric to the second sub-restraint surface with respect to the central axis of the through hole.
Regarding claim 7, Dagan disclose a milling tool comprising: the cutting insert according to claim 1; and a body which rotates about a rotation axis and to which the cutting insert is attached (figures 1 and 2).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5/31/22